In the case of Scott v. Deweese, 181 U.S. 202, cited by the majority in support of the proposition that, in such an action as this, the defense of fraud is not available to a subscriber to bank stock as against a claim for the superadded liability appurtenant to the ownership of such stock, it is clear that knowledge of the law imposing such liability was necessarily imputed to the subscriber. He acquired the stock within the jurisdiction of the legislative authority which enacted the law, and consequently the law became a part of the transaction and *Page 258 
a part of which it was properly held that knowledge on his part was necessarily presumed.
The same is true concerning the facts of the case of Duke v.Johnson, 123 Wn. 43, 211 P. 710, also relied upon by the majority. In that case, this court held that a person acquiring stock in a Washington bank could not, in an action by a creditor or his representative, defend against the superadded liability imposed by the law of this state on the ground that his purchase of the stock had been induced by fraud. The defendant in the case cited was necessarily held to have acquired his bank stock in view of the statutes of this state imposing certain burdens upon such ownership. A person is presumed to know the law of the jurisdiction in which he lives. Such law is not a fact which one may or may not know or understand; such knowledge and understanding must be presumed.
In the case at bar, a different situation is presented. If any presumption prevails concerning the laws of Minnesota, it is that those laws are similar to the laws of this state. The law of a foreign jurisdiction, as is the state of Minnesota, is a matter of fact which a citizen of Washington may or may not know. He is not presumed to know it and, in my opinion, it does not become, as matter of law, any part of a Washington contract, such as is here presented. It does not appear from the record before us that respondent had actual knowledge of the superadded liability imposed by the laws of Minnesota, and I see no reason for holding that such knowledge must be imputed to him.
Under these circumstances, it seems to me clear that the superior court properly ruled in respondent's favor, and did not err in dismissing the action. I therefore dissent from the conclusion reached by the majority.
TOLMAN, PARKER, and HOLCOMB, JJ., dissent. *Page 259